                            United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

HAZEL WILLIAMS                                    §
                                                  §   Civil Action No. 4:19-CV-342
v.                                                §   (Judge Mazzant/Judge Nowak)
                                                  §
ALLEN M. LAMBRIGHT, AS                            §
SUBSTITUTE TRUSTEE, ET AL.                        §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On January 22, 2020, the report of the Magistrate Judge (Dkt. #23) was entered containing

proposed findings of fact and recommendations that Plaintiff’s Emergency Motions (Dkts. #6; #7;

#8; #9) be denied as moot, Plaintiff’s “Motion for Adequate Assurance of Due Performance and

for a More Definite Statement pursuant to FED. R. CIV. P. 12(E)” (Dkt. #10) be denied,

Defendants’ Motion to Dismiss (Dkt. #21) be granted, and Plaintiff’s suit be dismissed for lack of

jurisdiction and failure to state a claim.

        Having received the report of the United States Magistrate Judge, and no objections thereto

having been timely filed, the Court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

conclusions of the Court.

        It is therefore ORDERED that Plaintiff’s Emergency Motions (Dkts. #6; #7; #8; #9) are

DENIED AS MOOT.
            It is further ORDERED that Plaintiff’s “Motion for Adequate Assurance of Due

    Performance and for a More Definite Statement pursuant to FED. R. CIV. P. 12(E)” (Dkt. #10) is

    DENIED.

            It is finally ORDERED that Defendants’ Motion to Dismiss (Dkt. #21) is GRANTED.

    Plaintiff’s claims for injunctive relief and under the federal and/or state debt collection acts are

    DISMISSED for lack of jurisdiction; Plaintiff’s claim to compel arbitration is DISMISSED for

    failure to state a claim.
.
            All relief not previously granted is hereby denied.

            The Clerk is directed to close this civil action.


            IT IS SO ORDERED.

            SIGNED this 26th day of February, 2020.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE




                                                       2
